DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 02/28/2022, Claims 3, 4, 8, 15, 20 and 22 have been cancelled, and Claims 1, 2, 5-7, 9-14, 16-19 and 21 are pending.

REASONS FOR ALLOWANCE
Claims 1, 2, 5-7, 9-14, 16-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Hernandez (US PGPub 2013/0158597) and Ballard (US PGPub 2013/0110163), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, 11, 14, and 21 which recite, inter alia "the diameter of the suture being greater than the maximum depth of the groove ".  The novelty of this invention is the configuration of the maximum depth of the groove being less than the diameter of the suture helps ensure the presence of this outward radial extension when the suture is seated in the groove since the groove is too small for the suture to be fully contained within the groove.  The maximum depth of the helical groove being less than the diameter of the suture may allow the suture to be in a press fit when the suture anchor 10 is driven into bone (Paragraph 0050; instant specification PGPub).
The closest prior arts of record Hernandez (US PGPub 2013/0158597), and Ballard (US PGPub 2013/0110163) teach a surgical system similar to that of Claim 1, 11, 14, and 21, however the prior art above fails to disclose having the suture protrude from the external surface of the suture anchor or that the suture was thicker than the depth of the groove on the suture anchor. Hernandez teaches a suture anchor with a distal suture seating feature and a suture which extends outside exterior surface (Figure 14; Hernandez) but fails to teach the diameter of the suture is greater than a maximum depth of the threads on the suture anchor. Ballard teaches a system in which a suture which is wrapped around the suture anchor with a distal suture seating feature (Figure 4; Ballard), but Ballard does not teach the suture has a diameter that is greater than the depth of the grooves.
Because none of the prior art documents of record teach a surgical system as recited in Claims 1, 11, 14, and 21, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1, 11, 14, and 21 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771